COURT OF APPEALS













 





 
 
COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
REEDA
  LEA CASTILLO,
 
                            Appellant,
 
v.
 
THE STATE OF TEXAS,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-02-00198-CR
 
Appeal from the
 
161st
  District Court
 
of Ector
  County, Texas
 
(TC#
  B-29,441)




 
 
M E M O R A N D U
M   O P I N I O N
 
Pending
before the Court is Appellant=s motion to dismiss this appeal pursuant to 
 
Tex.
R. App. P. 42.2(a), which states that:
 
(a) At any time before the appellate court=s decision, the appellate court may dismiss the appeal
if the party that appealed withdraws its notice of appeal--by filing a written
withdrawal in duplicate with the appellate clerk, who must immediately send the
duplicate copy to the trial court clerk. 
An appellant must personally sign the written withdrawal. 
 




Attached to Appellant=s motion to dismiss the appeal is an
affidavit signed by Appellant=s attorney and an affidavit signed by Appellant.  Both affidavits verify that the allegations
of fact in the motion to dismiss the appeal are true and correct.  Furthermore, the Clerk of this Court has
certified that a copy of the motion to dismiss the appeal was sent to the trial
court clerk.  Appellant having complied
with the requirements of Rule 42.2(a), the Court has considered this cause on
Appellant=s motion, and concludes the motion
should be granted and the appeal should be dismissed.  We therefore dismiss the appeal.             
January 16, 2003
 
RICHARD BARAJAS, Chief Justice
 
 
Before
Panel No. 4
Barajas,
C.J., Larsen, and McClure, JJ.
 
(Do
Not Publish)